Exhibit 99.2 Networking Partners Inc. 857 Sarno Road Melbourne, FL 32935 May 25, 2011 Dear Mr Taddei, Please be informed that, on July 14, 2011, I would like the Company to convert the loan I made on April 14 2011 plus the accrued interest into common stock of Networking Partners Inc. I calculate that the 10% interest over 3 months, between April 14 and July 14, equates to $87.50 hence the interest plus the principal amount to a total of $3,587.50. This amount converted at $0.10 equates to 35,875 Common shares Yours sincerely, /s/ Pino G. Baldassarre Pino G. Baldassarre
